DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 23-29 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  With respect to step 1, Independent claim 1 recite a “a control system for improving reproducibility of cooking results of a cooking apparatus” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  

Importantly the claimed “control system” merely identifies variables “prior to a recipe program instructions… being started”.  Which is not outside the mental capability of a user such as with respect to grilling, boiling water, stovetop, etc.  The processor is used in their conventional way of gathering data and comparing, i.e. determining which can be performed mentally, such as determining temperature of the cooking medium prior to beginning a cooking process, or determining ingredient weight or time prior to cooking all as known in the art of following a recipe relative a thermometer or clock and heating device as the first and second hardware components and more specifically as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” or such as monitoring temperature identifying a desired temperature of the cooking medium prior to cooking and adjusting or maintaining a cooking temperature with a thermometer by user inspection or as taught by the prior art Clothier the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature (col. 16 lines 56-67), which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and clock per the January 2019 PEG and October 2019 Update.  
In addition the claimed parameters are limited to prior to an execution of a recipe as opposed to providing a corrective action during a cooking process and thus with respect to boiling water at different altitudes, merely encompasses a user identifying atmospheric conditions relative time, i.e. time of day, temperature or pressure of the environment of the cooking apparatus and determining a deficiency and providing compensation to achieve a known, i.e., desired cooking temperature such as increasing heat to increase cooking atmosphere temperature, decrease heat to decrease cooking atmosphere temperature and determining a
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and detect temperature or time parameters such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite a system “for improving the reproducibility of cooking results” based on numerous different options of capability parameters and associated hardware.  However, the claims impose no limits on a specific apparatus and merely broadly teach detecting multiple different specific parameters.  The parameters are not related to a specific operating condition or even a specific cooking apparatus and instead is directed to any of the different parameters related to completely different hardware components.  In fact applicants specification and claim 26 teaches the claimed pressure parameter obtained from environments conditions and a sensor external to the apparatus and thus are not even directly related to the apparatus but merely detected by the control system. 

With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic cooking apparatus fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, as noted above, the claimed “at least two hardware components” merely encompass any heating means to cook food and a thermometer for identifying temperature prior to beginning cooking or even a time means such as a clock to identify a desired time to start cooking, i.e. dinner time vs. breakfast time.
In addition, applicant recites a generic cooking apparatus and a generic sensor associated with corresponding hardware which is insufficient to provide an inventive concept.  Applicant’s Specification and claims lists several different types of cooking apparatus and several different types of “hardware components” that the system could be used with, leading one to determine that Applicant’s recitation of a cooking apparatus is insufficient to provide particularity to the claimed machine.  
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic cooking apparatus is merely a machine on which the method operates. As indicated above, the parameters are not related to a specific operating condition or even a specific cooking apparatus and instead is directed to any of the different parameters related 
The additional claim element(s) are not defined or limited with specificity and thus as taught by Clothier (6953919) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere pre-cooking solution activity that could be attached to any cooking apparatus.  By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, the claim fails to improve the recited technological field. The steps merely monitor conditions prior to beginning a cooking process to achieve a known result and do not add any meaningful limits on use of the cooking systems, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “reproducibility of cooking results of a cooking apparatus” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “the plurality of technical capability parameters indicating a functioning or a deficiency of a technical capability of each of a corresponding hardware component of the at least two hardware components”, specifically due to the phrase “of each of”.   The claim is silent to recognizing the cooking apparatus and specifically claimed as “of a cooking apparatus” indicating a singular cooking apparatus.  Though the phrase provides for the option of any singular technical capability parameter, or combination of technical capabilities relative a singular cooking apparatus the specification is silent to a singular cooking apparatus comprising each claimed parameter option and corresponding hardware component.   The phrase indicates all of the options could also be combined, i.e. “each of”.  The specification teaches different cooking apparatus having different hardware components and associated technical capability parameter.  However the specification is silent to teaching the option of all the claimed technical capability parameters of a single cooking apparatus.  Thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as claims 23-26 depend from Independent claim 1 which requires “to thereby determine, prior to a recipe program instruction 

 Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “consisting of”.  The claim is silent to recognizing the cooking apparatus limited to, i.e. “consisting of.”  Though the phrase provides for the option of any singular technical capability parameter, or combination of technical capabilities relative a singular cooking apparatus the specification is silent to a singular cooking apparatus limited to the option of only “consisting of”.   The phrase indicates all of the options could also be combined, i.e. “at least two”.  The specification teaches different cooking apparatus having different hardware components and associated technical capability parameter.  However the specification is silent to teaching the option of all the claimed technical capability parameters of a single cooking apparatus and/or as limited by “consisting of”.  Thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “at least two hardware components includes at least two hardware components consisting of”.  The claim is silent to recognizing the cooking apparatus limited to only two and instead, i.e. “consisting of”, i.e. a combination. Though the phrase provides for the option of any singular technical capability parameter, or combination of technical capabilities relative a singular cooking apparatus the specification is silent to a singular cooking apparatus and thus specification is silent to the teaching of recognizing deficiency of a hardware component associated with an air pressure sensor and compensation instructions for the air pressure sensor.  The specification teaches different cooking apparatus having different hardware components and associated technical 


Claim 2 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for deficiency associated with a calibration of a temperature sensor or weight sensor and compensation instructions for the temperature sensor or weight sensor, claim 1 is not limited in type of sensor.  The specification is silent to teaching deficiency associated with a calibration of an air pressure sensor and compensation instructions for the air pressure sensor.  Similarly the specification is silent to if the actual technical capability parameter indicates a compensable deficiency associated with a technical component that is unrelated to the calibration of the pressure sensor of the cooking apparatus, then determine, in accordance with a recipe program adjustment pattern database, recipe program compensation instructions which are configured to improve the reproducibility of the cooking result with the deficient capability of the respective technical component and the recipe program adjustment component further configured to: adjust the recipe program according to the determined compensation instructions according to the at least one recipe adjustment instruction dependent on the air pressure sensor.  Thus the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims and the phrase of claim 2 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of claim 1 can be used as claimed and whether claim 1 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 1 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 2 is specific to instructions for an air pressure sensor where the specification is limited to the teachings of claim 2 with respect to temperature sensor or weight sensor and is silent to recognizing such with respect to an air pressure sensor. 
no direction or guidance presented for the claimed recognized deficiency associated with a calibration of an air pressure sensor and compensation instructions for the air pressure sensor.  The specification is silent to if the actual technical capability parameter indicates a compensable deficiency associated with a technical component that is unrelated to the calibration of the pressure sensor of the cooking apparatus, then determine, in accordance with a recipe program adjustment pattern database, recipe program compensation instructions which are configured to improve the reproducibility of the cooking result with the deficient capability of the respective technical component and the recipe program adjustment component further configured to: adjust the recipe program according to the determined compensation instructions according to the at least one recipe adjustment instruction dependent on the air pressure sensor.  
(c) There is an absence of working examples concerning the teaching of recognizing deficiency associated with a calibration of an air pressure sensor and compensation instructions for the air pressure sensor.  Similarly the specification is silent to if the actual technical capability parameter indicates a compensable deficiency associated with a technical component that is unrelated to the calibration of the pressure sensor of the cooking apparatus, then determine, in accordance with a recipe program adjustment pattern database, recipe program compensation instructions which are configured to improve the reproducibility of the cooking result with the deficient capability of the respective technical component and the recipe program adjustment component further configured to: adjust the recipe program according to the determined compensation instructions according to the at least one recipe adjustment instruction dependent on the air pressure sensor.  In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clothier (6953919).
Clothier teaches a control system for improving the reproducibility of cooking results of cooking apparatus within a predefined tolerance range (col. 10 lines 6-10; col. 14 lines 18-20; col. 16 lines 40-44 achieve and maintain), the multi-function cooking apparatus including at least two hardware components, each providing at least one cooking function (col. 8 lines 14-30; induction, RFID tag, cooking vessel, hob, microprocessor, RFID reader/writer, real time clock, col. 10 lines 20 temp. sensor) comprising;
A recipe program interface component (col. 8 line 25-26; microprocessor; RFID reader/writer ) configured to access a plurality of recipe programs on a data storage device (col. 8 line 15) wherein a recipe program of the plurality of recipe programs (col. 12 lines 33-44) includes recipe program instruction configured to be executed using a combination of the at least two hardware components (col. 8 lines 14-30; induction, RFID tag, cooking vessel, hob, microprocessor, RFID reader/writer, real time clock, col. 10 lines 20 temp. sensor) under predefined operating conditions (col. 12 lines 33-44), 
wherein the predefined operating conditions include at least one operating parameter setting (col. 11 lines 55-56; with or without temp. sensor; col. 11 lines 26-28 COB; col. 12 lines 41-43 clock time; col. 14 lines 19; col. 16 lines 40-44) for a plurality of technical capability parameters of the at least two hardware components col. 11 lines 55-56; with or without temp. sensor; col. 11 lines 26-28 COB; col. 12 lines 41-43 clock time; col. 14 lines 19; col. 16 lines 40-44), the plurality of technical capability parameters indicating a functioning (col. 11 lines 55-56; with or without temp. sensor; col. 11 lines 26-28 COB; col. 12 lines 41-43 clock time; col. 14 lines 19; col. 16 lines 40-44) or a deficiency of a technical capability of each of a corresponding hardware component of the at least two hardware components (col. 11 lines 55-56; with or without temp. sensor; col. 11 lines 26-28 COB; col. 12 lines 41-43 clock time; col. 14 lines 19; col. 16 lines 40-44) and further configured to forward the recipe program instructions to the cooking apparatus (col. 11 lines 33-44).
An operating parameter interface component configured to receive (col. 1 lines 1-9), from at least one sensor associated with the cooking apparatus (col. 9 line 34; clock, col. 10 lines 20-22; temperature sensor), actual operating parameter values reflecting actual operating conditions of each of the at least two hardware components (col. 12 lines 
An operating conditions evaluator component configured to perform and evaluation of the actual operating parameter values (col. 8 lines 14-30; induction, RFID tag, cooking vessel, hob, microprocessor, RFID reader/writer, real time clock, col. 10 lines 20 temp. sensor), the at least one operating parameter setting, and the plurality of technical capability parameters, to thereby determine, prior to a recipe program instruction of the recipe program instructions being started, an actual technical capability parameter for at least one hardware component of the at least two hardware components (col. 11 lines 55-60; with vs without temp. sensor; col. 11 lines 26 COB; col. 12 lines 41 clock time to begin vs not desired indicated time; col. 16 line achieve selected temp.)
In response to the evaluation indicating that the actual technical capability parameter deviates from the predefined operating conditions for the at least one hardware component and indicates a non-compensable deficiency (col. 11 lines 55-60; with vs without temp. sensor; col. 11 lines 26 COB; col. 12 lines 41 clock time to begin vs not desired indicated time; col. 16 line achieve selected temp; where it is noted deficiency is taken with respect to both different from desired or with respect to the temp. sensor within the RFID tag deficient relative without) thereof with respect to obtaining an expected, reproducible cooking result associated with the recipe program (col. 11 lines 55-60; with vs without temp. sensor; col. 11 lines 26 COB; col. 12 lines 41 clock time to begin vs not desired indicated time; col. 16 line achieve selected temp;) the non-compensable deficiency (col. 11 lines 55-60; with vs without temp. sensor; col. 11 lines 26 COB; col. 12 lines 41 clock time to begin vs not desired indicated time; col. 16 line achieve selected temp; non-compensable deficiency is taken with respect to both different from desired or with respect to the temp. sensor within the RFID tag deficient relative without ) being a technical deficiency regarding a technical capability of the at least one hardware component that prevents the recipe program instruction from beginning (col. 12 lines 41-44 clock time; col. 11 lines 26-29 no heating till info received; col. 13 line 58; col. 16 lines 40-43 desired temp. not achieved; col. 15 lines 64-65 no RFID tag no heating).
 In response to the evaluation indicating that the actual technical capability parameter deviates from the predefined operating conditions for the at least one hardware component and indicates a compensable deficiency of the technical capability of the 
A recipe program adjustment component (microprocessor or ;col. 11 lines 25-29; col. 14 lines 13-25; specific vessel band; col. 15 lines 59-62 download; col. 16 lines 25-31 steady state; col. 16 lines 62-68 appropriate level of power; col. 14 lines 49-53; col. 17 lines 49-56) configured to adjust the recipe program according to the determined compensation instructions to maintain the expected, reproducible cooking result (col. 16 lines 60-62; desired temperature, col. 13 lines 58; limiting temp; col. 15 lines 30-37; time stamp continue recipe at appropriate point) according to at least one recipe adjustment instruction in the compensation instruction (col. 11 lines 25-29; col. 14 lines 13-25; specific vessel band; col. 15 lines 59-62 download; col. 16 lines 25-31 steady state; col. 16 lines 62-68 appropriate level of power; col. 14 lines 49-53; col. 17 lines 49-56).
The predefined operating conditions further include operating parameter settings of any one parameter type selected from the group consisting of machine status parameter of the cooking apparatus (col. 11 lines 25-29; col. 14 lines 13-25; specific vessel band; col. 15 lines 59-62 download; col. 16 lines 25-31 steady state; col. 16 lines 62-68 appropriate level of power; col. 14 lines 49-53; col. 17 lines 49-56), and environment parameter of the cooking apparatus (col. 16 lines 68-67; temperature), wherein the recipe program adjustment component is further configured to adjust the recipe program according to predefined adjustment rules if an actual machine status parameter or an actual environment parameter is outside a tolerance range of the predefined operating conditions (col. 11 lines 25-29; col. 14 lines 13-25; specific vessel band; col. 15 lines 59-62 download; col. 16 lines 25-31 steady state; col. 16 lines 62-68 appropriate level of power; col. 14 lines 49-53; col. 17 lines 49-56) and the at least one recipe adjustment instruction is provided to the cooking apparatus to replace a portion of the particular recipe program (col. 11 lines 25-29; col. 14 lines 13-25; specific vessel band; col. 15 lines 59-62 download; col. 16 lines 25-31 steady state; col. 16 lines 
The predefined adjustment rules include alternative operating parameter settings (col. 17 lines 18-20; narrow band vs. specific col. 11 lines 25-29; col. 14 lines 13-25; specific vessel band; col. 15 lines 59-62 download; col. 16 lines 25-31 steady state; col. 16 lines 62-68 appropriate level of power; col. 14 lines 49-53; col. 17 lines 49-56) for various operating conditions in relation to a corresponding set of predefined parameter settings (col. 17 lines 1-5, col. 17 lines 18-20; col. 16 lines 22-30).
The instructions to prevent or stop automatic execution of the recipe program are configured to prevent or terminate any execution of the recipe program when the non-compensable deficiency relates to a safety relevant function of the cooking apparatus (col. 13 lines 58-67).
At least one operating parameter value corresponds to a physical parameter value measured by a sensor of the cooking apparatus (col. 10 lines 20-30).
At least one operating parameter value corresponds to a physical parameter value measured by a further sensor that is remote from the cooking apparatus (col. 10 lines 20-23; within RFID tag; separate).
The at least two hardware components include at least two hardware components selected from the group consisting of: a heating element (col. 8 lines 31-32), a temperature sensor (col. 10 line 20).
The recipe program instructions include a sequence of recipe program instructions to execute a corresponding sequence of cooking steps of a recipe using the at least two hardware components (col. 12 lines 32-44), and define at least one dependency between operations of the at least two hardware components in order to advance the sequence (col. 11 lines 25-29; col. 14 lines 13-25; specific vessel band; col. 15 lines 59-62 download; col. 16 lines 25-31 steady state; col. 16 lines 62-68 appropriate level of power; col. 14 lines 49-53; col. 17 lines 49-56)
The at least two hardware components include at least three hardware components, each providing at least one cooking function (col. 8 lines 14-30; induction, RFID tag, cooking vessel, hob, microprocessor, RFID reader/writer, real time clock, col. 10 lines 20 temp. sensor).
The at least two hardware components include at least four hardware components, each providing at least one cooking function (col. 8 lines 14-30; induction, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (6953919) in view of Koether et al. (5723846).
Clothier is taken as above.
It is noted the claims are directed to a control system where the “cooking apparatus” is not defined.  Clothier teaches a control system for cooking apparatus which detects hardware component characteristics including temperature and associated temperature sensors and thus one of ordinary skill in the art would have been motivated to look to the art of intelligent cooking appliance controller as taught by Koether.

Thus since Clothier recognizes the need to provide a control system which monitors the hardware components for proper functioning, since one of ordinary skill in the art would recognize determining cooking device malfunctions, since Clothier teaches the control system including heating apparatus specific algorithms (col. 11 lines 38-43).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate a same current sensing device and temperature sensor control as taught by Clothier, with respect to a motor as taught by Koether, since the combination of temperature sensor in conjunction with information specific to the device to achieve the desired temperature, such as in the instant case a cooking device further comprising a motor component as taught by Koether and detecting a speed or direction parameter of the motor, i.e. any speed any direction (col. 11 lines 42-45) provides the advantage of avoidance of a monitoring system which is obsolete due to malfunction of a fan since including such with the temperature sensor information provides additional data that is used to supplement and reinforce the information that is obtained from the temperature sensors which can be compared to stored acceptable values to determine normal and abnormal operating conditions of a desired cooking device.
With respect to claims 24-25, Clothier teaches cooking device specific instruction and detecting prior to beginning a recipe, device specific hardware components for control of the cooking device to achieve a desired recipe specific cooking.  Thus since identifying the hardware components is taught by both, since both teach recognizing device specific recognition due to the variety of different cooking vessels known (col. 14 lines 13-15).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach in the instance of a cooking device further comprising a motor for affecting cooking such as taught by Koether, to adjust the recipe prior to beginning by adjusting a rotational parameter which directly effects the finally desired, set, and maintained temperature as taught by Clothier for its art recognized purpose of providing a “maintenance band” of temperatures which are device specific (col. 14 lines 19-21) by a provided diagnostic program which can be triggered to directly compensate for cooking load variations by normalizing the values (col. 12 lines 25-34) and updating acceptable values due to change in ability to function or due to design (col. 11 lines 29-32) and further provides the advantage of avoidance of a .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clothier (6953919) in view of Buehler (20050193901).
Clothier is taken as above, and further teaches if the actual technical capability parameter indicates a compensable deficiency associated with a technical component that is unrelated to the calibration of the at least one sensor of the cooking apparatus, then determine in accordance with a recipe program adjustment pattern database (limiting temperature specific to recipe), recipe program compensation instructions (col. 13 lines 65-66; stop) which are configured to improve the reproducibility of the cooking result (col. 13 lines 63-65; time for user to respond) with the deficient capability of the respective technical component (col. 13 lines 58-67; stop, wait time for user col. 13 lines 58-67; col. 16 lines 15-21) and the recipe program adjustment component further configured to adjust the recipe program according to the determined compensation instructions in case the compensation instructions include at least one recipe adjustment instruction (col. 13 lines 58-67; wait for user; col. 17 lines 1-3; col. 16 lines 58-67; col. 15 lines 22-37).
Though silent to an air pressure sensor, Clothier device teach cooking based on temperature vs time and a control system for such.
Buehler teaches an automated cooking control systems.  The control system is set according to the altitude of the device location and is capable of reading current weather conditions from a selection of (remote server, remote weather station, the Internet). Barometric pressure and humidity are used to adjust the cooking programs for optimal results (par. 0455)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate pressure sensing, such as barometric pressure readings, into the cooking appliance of Clothier and teach compensation instruction which have an effect on temperature including air pressure sensor readings as taught by Buehler to adjust the cooking program for optimal results as taught by Buehler (par. 0455).

Response to Arguments
With respect to the current 101 rejection, it is initially noted applicant has cancelled the claim limitations specific to the technical capability with respect to a motor component and corresponding rotational speed or rotational direction thus necessitating the current 101 rejection which was previously withdrawn.
Applicant’s arguments with respect Barfus and Cheung have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792